Name: 2007/352/EC: Council Decision of 14 May 2007 appointing a Deputy Director of Europol
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction
 Date Published: 2007-05-24

 24.5.2007 EN Official Journal of the European Union L 132/35 COUNCIL DECISION of 14 May 2007 appointing a Deputy Director of Europol (2007/352/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Convention on the establishment of a European Police Office (Europol Convention) (1), and in particular Article 29(2) thereof, Acting as the authority vested with the power to appoint Deputy Director of Europol, Having regard to the opinion of the Management Board, Whereas: (1) Due to the expiry of the term of office of a Deputy Director of Europol, it is necessary to appoint a Deputy Director. (2) The Staff Regulations applicable to Europol employees (2), and in particular their Appendix 8, establish special provisions on the procedure for the selection of the Director or a Deputy Director of Europol. (3) The Management Board presented the Council with a short list of suitable applicants for appointment, together with the full file of each of those applicants, as well as the full list of the applicants. (4) On the basis of all relevant information provided by the Management Board, the Council wishes to appoint the applicant who, according to the Council, meets all the requirements of the vacant position of Deputy Director, HAS DECIDED AS FOLLOWS: Article 1 Mr Eugenio ORLANDI is hereby appointed as Deputy Director of Europol from 1 August 2007 to 31 July 2011. Article 2 This Decision shall take effect on the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 14 May 2007. For the Council The President F.-W. STEINMEIER (1) OJ C 316, 27.11.1995, p. 2. (2) See Council Act of 3 December 1998 laying down the Staff Regulations applicable to Europol employees (OJ C 26, 30.1.1999, p. 23) as amended by Council Act of 19 December 2002 (OJ C 24, 31.1.2003, p. 1).